Judge Robertson
delivered the opinion of the Court,
Allan, against whom as plaintiff in the warrant, a Justice of the Peace rendered judgment for costs, executed an appeal bond with penalty of £50 with a condition to pay the amount of the judgment for costs by the justice.
On motion, the circuit court quashed the bond and dismissed the appeal, either because the bond did not secure to the appellee (defendant before the Justice) the amount for which the appellant (plaintiff before the Justice) sued; or because the costs in the circuit court were notseeured.
The court certainly erred; neither the letter, nor reason, nor object of the act of Assembly (second Digest 702) requires bond for any other purpose than to secure the amount of the judgment superceded. The bond in this case being sufficient for tins purpose should not have been quashed.
Triplett for plaintiff
The judgment of the circuit court must be reversed and the cause remanded for new proceedings accord-to the effect of this opinion.